Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment submitted on 8 February 2022, in which claim 6 has been amended, is acknowledged.
Claims 1-6 are pending in the instant application. 
Claims 1-6 are examined herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2021 is acknowledged and considered.
Response to arguments of 8 February 2022
	Applicant’s arguments (Remarks of 8 February 2022, pages 3-9) against the rejection of claims 1-6 under 35 U.S.C. 103 over Sabbah and Murai, in view of Bhosle, have been carefully considered.
 	The Declaration of Dr. Andrew Levin, inventor, under 37 C.F.R. 1.132, submitted on 8 February 2022, is acknowledged and considered.
	Dr. Levin explains that Applicant developed the instant compound CV-8972

    PNG
    media_image1.png
    152
    377
    media_image1.png
    Greyscale


 	Applicant’s data (Declaration, paragraph 5) show that, in humans, the highest tested dosage of CV-8972 (400 mg or twice daily 150 mg) delivers an amount of niacin that is ten times lower, and is associated with fewer side effects (Applicant’s data in Exhibits C and D), than the art-recognized dosage of niacin of at least 1 gram per day (Exhibit B, research article by Parhofer) required to affect plasma lipid levels (at doses of at least 1 gram per day, niacin causes side effect flushing and gastrointestinal symptoms and creates the risk of developing or exacerbating diabetes).
Dr. Levin persuasively argues (Declaration, paragraph 5) that Applicant's data and the teachings of Parhofer would have led the skilled artisan to conclude that providing a composition containing niacin conjugated to a trimetazidine analog at doses sufficient to affect plasma lipid levels in humans would have been prohibitive due to the side effects caused by niacin. 
 	Dr. Levin explains (Declaration, paragraph 7, Exhibit E) that Applicant has discovered that, upon administration to humans, CV-8972 
    PNG
    media_image1.png
    152
    377
    media_image1.png
    Greyscale

is metabolized into niacin and a modified form of trimetazidine, which is 
CV-8814 
    PNG
    media_image2.png
    143
    395
    media_image2.png
    Greyscale
 , 
which is subsequently converted in the body to trimetazidine. 

 	Because CV-8972 yields different metabolic products that act synergistically, CV-8972 is useful as therapeutic agent for treating heart diseases characterized by elevated fatty acid oxidation (Declaration, paragraph 7).
	Applicant also found (Declaration, paragraph 8) that the off-target effects of the metabolites produced by the breakdown of CV-8972 in the body are not the same as the off-target effects produced by unadulterated trimetazidine.
 	Applicant (Declaration, paragraph 8) observed no off-target effects (no parkinsonian symptoms, Exhibit C) in human patients who received doses of CV-8972 (400 mg, 200 mg Exhibit E) that yield much higher amounts of total API (as combined AUC0-last of CV-8814 and trimetazidine) than the API following administration of 35 mg dose of trimetazidine (Exhibit G, research article by Ozbay).
Dr. Levin concludes (Declaration, paragraph 8) thatPage 12 of 14 providing CV-8972 does not cause parkinsonian symptoms on its own or exacerbate parkinsonian symptoms triggered by unadulterated trimetazidine. 
	Dr. Levin states (Declaration, paragraph 9) that, because CV-8972 delivers multiple APIs that shift cardiac metabolism from fatty acid oxidation to glucose oxidation but do not have the same off-target effects, Applicant has found that CV-8972 can be administered at clinically safe and acceptable levels to deliver amounts of API that are much higher than the amount provided by the highest approved dose of unadulterated trimetazidine. 

 	Dr. Levin states (Declaration, paragraph 10) that niacin acts synergistically in CV-8972 and CV-8972 performs better than both CV-8814 and unadulterated trimetazidine. 
	In view of all arguments and data presented in the Declaration by Dr. Levin of 8 February 2022, the rejection of claims 1-6 under 35 U.S.C. 103 over Sabbah and Murai, in view of Bhosle, is herein withdrawn.
 On 8 February 2022, Applicant has filed terminal disclaimers against U.S. Patents 10,556,013 and 10,918,728. As a result, the rejections of claims 1-6 on the ground of nonstatutory double patenting over claims of U.S. Patents 10,556,013 and 10,918,728 are herein withdrawn. 
The provisional rejection of instant claims 1-6 on the ground of nonstatutory double patenting over claims 39-50 of co-pending U.S. Patent Application No. 17/282,584 is withdrawn, because the instant application has the earliest U.S. filing date. See MPEP 1490 VI.D.2(a).

Conclusion
Claims 1-6 are found allowable.
The following is an examiner’s statement of reasons for allowance:
 	Sabbah et al. (Heart Failure Reviews 2005, 10, 281-288, cited in IDS), Murai et al. (US 4,100,285 of 11 June 1978, cited in IDS), and Bhosle et al. (Indian Journal of Pharmaceutical Sciences 2006, May-June, p. 286-294, cited in IDS) describe the closest art, namely: 
 	Sabbah teaches that trimetazidine

    PNG
    media_image3.png
    108
    182
    media_image3.png
    Greyscale
is an anti-ischemic/anti-anginal drug that stimulates glucose oxidation and reduces fatty acids oxidation (page 284, left column and right column first two paragraphs, also Figure 2). Sabbah also teaches (page 283, left column, last paragraph, right column, first paragraph) that oral administration of nicotinic acid 
    PNG
    media_image4.png
    70
    94
    media_image4.png
    Greyscale
 (also known as niacin) and its derivatives can rapidly reduce plasma free fatty acid concentration, increase glucose and lactate uptake by the heart, resulting in improved cardiac function in patients with acute myocardial infarction.
 	Murai teaches the following compound (Examples 10a-f, column 4-5)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

as having excellent pharmacodynamics effects on the coronary circulation system such as coronary artery vasodilative  action or cardiac movement controlling action, useful in medicinal preparations (column 1, lines 19-24).
 	Bhosle teaches mutual prodrugs as being carrier-linked prodrugs, where the carrier links or couples together two pharmacologically active agents. 
 	The combined teachings of Sabbath, Murai and Bhosle do not anticipate nor do they render obvious the instantly claimed pharmaceutical composition for the following reasons: 

    PNG
    media_image1.png
    152
    377
    media_image1.png
    Greyscale
, 
upon administration to humans, is metabolized into niacin 
    PNG
    media_image4.png
    70
    94
    media_image4.png
    Greyscale
 and 
CV-8814 
    PNG
    media_image2.png
    143
    395
    media_image2.png
    Greyscale
 , which is subsequently converted in the body to trimetazidine 
    PNG
    media_image3.png
    108
    182
    media_image3.png
    Greyscale
. 
Both trimetazidine and CV-8814 promote glucose oxidation and improve overall mitochondrial respiration in the heart (Declaration, paragraph 7). 
	Applicant has shown (Declaration, paragraph 9) that, because CV-8972 delivers multiple APIs that shift cardiac metabolism from fatty acid oxidation to glucose oxidation but do not have the same off-target effects, CV-8972 can be administered at clinically safe and acceptable levels to deliver amounts of active pharmaceutical ingredients (APIs) that are much higher than the amount provided by the highest approved dose of unadulterated trimetazidine; providing CV-8972 does not cause parkinsonian symptoms on its own or exacerbate parkinsonian symptoms triggered by unadulterated trimetazidine (Declaration, paragraph 8). 
fewer side effects (Applicant’s data in Exhibits C and D), than the art-recognized dosage of niacin of at least 1 gram per day required to affect plasma lipid levels. 
	Further, Applicant has shown (Declaration, paragraph 10, Exhibits J and K) that CV-8972 is more effective than CV-8814 and more effective than trimetazidine at preserving cardiac function and decreasing infarct size following transverse aortic constriction (TAC). Applicant has stated (Declaration, paragraph 10) that niacin acts synergistically in CV-8972 and CV-8972 performs better than both CV-8814 and unadulterated trimetazidine.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627